DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/25/2020 has been entered.
This request continued examination under 37 CFR 1.114 was filed after the notice of allowance dated 11/16/2020.
The notice of allowance shown below is identical to the previous notice of allowance dated 11/16/2020.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance as applicant claims the devices of claims 2 and 10.
A search of the prior art did not show the claimed invention. The closest prior art as exemplified by Sata (US 2015/0179943) teaches an organic electroluminescence device includes an anode, a hole transport layer on the anode, the hole transport layer including a plurality of layers having different compounds as main components, an emission layer on the hole transport layer, and a cathode on the emission layer 

    PNG
    media_image1.png
    378
    459
    media_image1.png
    Greyscale

	HTM1 reads on G0 and G1 wherein Ar1 is a biphenyl group and Ar2 is a substituted biphenyl group; Ar3 is a 9-aryl-9H-carbazolyl-3-yl group.
	The OLED of Sato lacks:
A light emitting layer containing two host and phosphorescent dopant (per independent claim 2)
 A light emitting layer containing two host and phosphorescent dopant; wherein Ar3 represents a substituent including a carbazole skeleton, and wherein a triplet excitation energy level of each of the first organic compound and the second organic compound is higher than a triplet excitation energy level of the phosphorescent compound (per independent claim 10)

Claims 2-17 allowed.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/GREGORY D CLARK/Primary Examiner, Art Unit 1786